—In an action to recover damages for medical malpractice, the defendants Roy C. Gumpel and the Rye Medical Center appeal from so much of an order of the Supreme Court, Westchester County (Wood, J.), entered April 16, 1991, as denied their motion to strike stated paragraphs of the plaintiff’s bills of particulars and preclude the *761plaintiff from introducing evidence at trial regarding those items for which particulars were demanded.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
We agree with the Supreme Court that the plaintiffs bills of particulars were specific enough and were in conformity with the requirements of CPLR 3043 (a) (3). Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.